DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
This notice is responsive to the application filed on 12/6/2019 that has been entered and made of record.  

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 12/6/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Response to Amendment/Remarks
Claims 1-20 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a mechanism to facilitate delivery of a service to a subscriber where two nodes will share a set of entangled photons.  A software defined networking system sets up the path for the nodes to perform entanglement swapping between quantum repeaters to allow the end to end nodes to share the entangled photons.
Various examples have been found in the art describe aspects of the claimed invention.  The closest prior art is Figueroa et al. (US 2021/0105135 A1) which depicts in Fig. 9 and describes in ¶ 116-122 the process to determine a quantum path between two nodes with intermediate nodes based on measurements of the path segments.  Figueroa Figs. 12B and 13A depict the route being performed with quantum swapping of entangled states and quantum repeaters.
Further, Vakili (US 11,190,349 B1) Figs 1 and 5 as well as Col. 13-16 describe a system to provide quantum randomness as a service to various client devices. 
However, the prior art does not teach “service provider network comprising a software defined network (SDN) that facilitates delivery of a service to a service subscriber; selecting a quantum path between the first node and the second node based on pre-provisioned information supplied by the SDN; calculating a path length of the quantum path based on the pre-provisioned information supplied by the SDN”. 
  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435